DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-26) invention in the reply filed on 08-06-2021 is acknowledged. Additionally in response to species election requirement applicant has elected: 
An initial species of ITIM domain as sequence NLYAAV=SEQ ID NO: 8
An initial hinge domain of SEQ ID NO: 80
An initial hinge-transmembrane-intracellular domain of SEQ ID NO: 2
An antigen binding domain specificity as specific to a MHC class I allele. 
CDR sequences SEQ ID NO: 22-27 (CDRL 1-3, CDRH 1-3)
Antigen binding domain ScFv as SEQ ID NO: 125
Complete chimeric antigen receptor protein sequence as SEQ ID NO:120
Applicant describes that the claims 1-26 read on elections a-c and 1-11 and 14-26 as d-g. 
Claims 1-11 and 14-26 are examined on the merits below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 14-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With respect to claim 1(a) applicant claims a chimeric receptor polypeptide with an antigen binding domain. Antigen binding domains within the scope of the claim therefore would encompass not only a wide variety of antibody based variants and molecules, but also as is claimed other types of antigen binding polypeptides such as a TCR construct or for instance any type of ligand which may bind to another protein, the basis for which resides most if not all inter-cellular interactions. Looking to the specification, the applicant has disclosed with respect to LILRB1 inhibitory receptors, Ligand binding domains that comprise scFv molecules which bind to antigens HLA-A*02 and NY-ESO-1 in one instance and a modified TCR alpha-beta complex which binds to antigen as a MHC-peptide complex (Fig 1-3). As the TCR alpha TCR beta constructs appear to comprise two separate polypeptides this does not satisfy the requirements of “a polypeptide” CAR as described in the claims. It is therefore found that the applicant has described one species of “antigen binding domain” embodied as three scFv (two of which bind to HLA-A*02 one binds NY-ESO-1). One would therefore conclude that the applicant has not disclosed a representative number of species of the broad genus of “antigen binding domain” to satisfy the written description requirement (see MPEP 2163 3(a) (ii)).   Similarly in 1(b) (c) applicant has claimed “an LILRB1 hinge domain” and fragment or variant thereof and “a transmembrane domain”.  With respect to LILRB1 hinge domains applicant has disclosed 8 sequences which are derived from LILRB1 and function as “an LILRB1” hinge domain.  It appears that SEQ ID NO: 4 is the unmodified LILRB1 hinge domain, SEQ ID NO: 80 appears identical with the addition of a single extra V amino acid at the C terminus.  Applicant appears to include SEQ ID NOs: 82-84 as sequences satisfying the requirements of claim 1 (b), sequences which have very low aggregate sequence identity with the base LILRB1 sequences. The applicant has at most therefore disclosed 8 sequences which are fragments of of the LILRB1 hinge domain while claiming the large genus of sequences that may be interpreted to contain any sequence greater than one amino acid of the naturally occurring LILRB1 hinge domain, or in fact as almost any sequence at all that functions as a hinge domain, as evidenced by the low amount of sequence homology of the SEQ ID NOs: 82-84 to the SEQ ID Nos 4 and 80.  Therefore one can see that 1(b) encompasses a broad genus of amino acid sequences which may as defined be only 2 amino acids in length, and any combination of the amino acids of the defined hinge sequence. The applicant has therefore disclosed a small number of species of the broad claimed genus of defined LILRB1 derived hinge molecules which might satisfy the functional requirement as a hinge molecule. Further applicant has not in the specification disclosed structural characteristics to guide one of ordinary skill in the art as to what constitutes an appropriate hinge molecule to allow one to recognize that the applicant was in possession of the claimed 
	Additional description issues arise with respect to claims 5-9, 19 and 120 as applicant claims sequences that are 95% identical to the referenced sequences which function as described in the claims. As described above for claim 1, applicant has therefore claimed a broad genus of molecules, while particularly disclosing a small, or singular number of species of this genus which satisfy the claim. One may hypothetically mutate any of the amino acids or utilize truncated mutants, or mutants with small fragments that are 95% identical to the claimed sequences and still comply with the claims as written. Applicant does not however disclose in the specification particularly which structural amino acids may be changed, or in fact omitted completely and still satisfy the claimed function. This is of particular concern with respect to the claim 19 and claim 20, where it appears that the mutations or substitutions may occur in the CDR regions of antibody or antigen binding domains, regions that are particularly sensitive to the specific amino acid sequence of the combined fragments
	With respect to claims 14 and 15, applicant has similarly claimed antigen binding molecules which are specific for the highly variable MHC Class I genetic locus which is highly variable within the human gene pool. Applicant however has disclosed two basic scFv based antigen binding molecules which satisfy the claims as written. Once again this is not sufficient to provide one of ordinary skill in the art evidence that the applicant was in possession of the broad genus of structurally diverse antigen binding polypeptide fragments which would satisfy the claimed function of binding diverse class I MHC molecules and HLA-A subsets of this genus. Note the following Court Decisions regarding the written description of antibodies in the 
	With respect to claim 18 including only at most a singular CDR from the group of the CDR that are listed does is not sufficient to describe a antibody with a particular antigen binding characteristic, more specifically as a scFv. An scFv must minimally comprise the CDR of a known binding antibody which comprises all of the CDRL 1-3 and CDRH 1-3 in particular order with respect to the framework region of the molecule and thus as written one would conclude that the applicant has not described the potential use of singular CDR or any combination thereof sufficiently to allow that the applicant was in possession of this invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 11, 14, 17, 22, 23, 24, 25, 26 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cordoba et al (WO2015075468). Claim 1 describes an inhibitory chimeric antigen receptor which comprises components as claimed 1(a)-1(d). Claims 24-26 further describe that the receptor is found in a T immune cell and that this cell further may comprise an activating chimeric antigen receptor. The disclosure of Cordoba describes an engineered T cell which comprises an inhibitory chimeric antigen receptor which may additionally be a component of a system which comprises an activating chimeric antigen receptor and an inhibitory chimeric antigen receptor (dual “NOT” system) (p42 24-28) (p12 30-40). The receptor comprises an antigen binding domain, and with respect to the claim 1(b) the sequence of LILRB1 hinge domain amino acids “TT” for example at position 33-34 of SEQ ID NO: 80 can be found at position 175-176 (“TT”) of the reference SEQ ID NO: 10 which is described as IgG (p 35, 24-29). Therefore, the hinge domain of Cordoba can be considered a “variant” of  by nucleotide sequence and encoded in a vector for delivery of the nucleotide to a cell (p82 10-20). 
References of interest
	The disclosure of Rajpal et al (US20180044399) disclose inhibitory chimeric antigen receptors which are utilized in a dual CAR system and may be derived in part as disclosed from components of the LILRB1 molecule particularly the SEQ ID NO: 2021 (Table 2) as the intracellular domain of LILRB1 with 100% identity to the instantly claimed SEQ ID NO: 7 of instant claim 2. Additional reference is made to the use of N terminal flanking sequence/s of 

Conclusion
	Summary: No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        

/AMY E JUEDES/Primary Examiner, Art Unit 1644